Order filed, May 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00202-CR
                                 ____________

                   HOLLY LYNETTE HUGHES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Co Crim Ct at Law No 3
                             Harris County, Texas
                       Trial Court Cause No. 1834277


                                     ORDER

      The reporter’s record in this case was due April 19, 2013. See Tex. R. App.
P. 35.1. On April 23, 2013, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Sandra Powell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Sandra Powell does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM